Citation Nr: 1004173	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder bursitis.  

2.  Entitlement to a rating in excess of 20 percent prior to 
January 11, 2007, for lumbosacral myositis.

3.  Entitlement to a rating in excess of 40 percent since 
January 11, 2007, for lumbosacral myositis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
November 1979, November 1990 to April 1991, and from February 
1995 to January 1996.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran receives VA treatment for 
her claimed disabilities and that the records of her VA care, 
dated since November 2007, are not associated with the claims 
folder.  VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  As such, the 
claims must be remanded.

During the appeal, the Veteran reports being unemployed.  At 
a psychiatric examination in May 2006, she stated that she 
was removed from her job in the Postal Service due, in part, 
to her inability to lift weights.  In that same examination, 
she stated that she was unable to work due to her physical 
limitations.  A claim for TDIU may be raised either expressly 
by Veteran or when raised by the record, and is considered 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the 
evidence reasonably raises the issue of whether her service-
connected disabilities have rendered her unemployable.  To 
date, this issue has not yet been considered by the RO, and 
this issue must be considered as part of her increased rating 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should acquire any outpatient 
treatment records that are available from 
the VA Medical Centers in San Juan and 
Ponce, Puerto Rico, since December 2007 
and associate them with the claims file.  

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability as well as the current nature, 
extent and severity of her right shoulder 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all back and 
right shoulder orthopedic pathology found 
to be present.  The examiner should conduct 
all indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back and right shoulder.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back and right shoulder 
disabilities has on her ability to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be set forth in a legible report.

3.  Then the RO should readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and provided 
opportunity to respond.  Then, return the 
case to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

